Exhibit 10.3
General Form
BRANDYWINE REALTY TRUST
INCENTIVE STOCK OPTION
          This is an Incentive Stock Option Award (the “Award”) from Brandywine
Realty Trust, a Maryland real estate investment trust (the “Company”), to
                     (“Optionee”) and is dated April 1, 2009 (the “Date of
Grant”). Terms used herein as defined terms and not defined herein have the
meanings assigned to them in the Brandywine Realty Trust Amended and Restated
1997 Long-Term Incentive Plan, as amended from time to time (the “Plan”).
          1. Definitions. As used herein:
               (a) “Board” means the Board of Trustees of the Company, as
constituted from time to time.
               (b) “Cause” means “Cause” as defined in the Plan.
               (c) “Change of Control” means a “Change of Control” as defined in
the Plan; provided that if the Change in Control arises from a transaction
described in clause (ii)(A) of the definition of “Change in Control” in the
Plan, then a Change of Control shall occur hereunder on the date of the closing
or effectiveness of such transaction.
               (d) “Closing” means the closing of the acquisition and sale of
the Shares as described in, and subject to the provisions of, Paragraph 8
hereof.
               (e) “Closing Date” means the date of the Closing.
               (f) “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.
               (g) “Common Share” means a common share of beneficial interest,
$.01 par value per share, of the Company.
               (h) “Committee” means the Committee appointed by the Board in
accordance with Section 2 of the Plan, if one is appointed and in existence at
the time of reference. If no committee has been appointed pursuant to Section 2,
or if such a committee is not in existence at the time of reference, “Committee”
means the Board.
               (i) “Date of Exercise” means the date on which the notice
required by Paragraph 5 hereof is given.
               (j) “Date of Grant” has the meaning shown above.
               (k) “Disability” means “Disability” as defined in the Plan.

 



--------------------------------------------------------------------------------



 



               (l) “Expiration Date” means the earliest of the following:

  (i)   If the Optionee terminates employment with the Company for any reason
other than death, Disability or for Cause, 5:00 p.m. on the date 90 days
following such termination of employment;     (ii)   If the Optionee terminates
employment with the Company because of death or Disability, 5:00 p.m. on the
first anniversary of the date the Optionee terminates employment because of
death or Disability;     (iii)   If the Optionee terminates employment with the
Company for Cause, 5:00 p.m. on the date of such termination of employment;    
(iv)   The close of business on the date of a Change of Control;     (v)   5:00
p.m. on the day before the tenth anniversary of the Date of Grant.

               (m) “Fair Market Value” means the Fair Market Value of a Share,
as determined pursuant to the Plan.
               (n) “Option” means the option to purchase Shares hereby granted.
               (o) “Option Price” means $2.91 per Share. In the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the Option Price shall be equitably and proportionally adjusted. The Option
Price shall also be subject to adjustment pursuant to Section 3(c) of the Plan
if, as and to the extent determined by the Committee in its sole discretion.
               (p) “Shares” means the                      Common Shares which
are the subject of the Option hereby granted. In the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the number of Shares that remain subject to the Option shall be equitably and
proportionally adjusted if, as and to the extent determined by the Committee in
its sole discretion. The number of Shares that remain subject to the Option
shall also be subject to adjustment pursuant to Section 3(c) of the Plan if, as
and to the extent determined by the Committee in its sole discretion.
               (q) “Subsidiary” means, with respect to the Company, a subsidiary
company, whether now or hereafter existing, as defined in section 424(f) of the
Code.
          2. Grant of Option. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Optionee the Option to
purchase any or all of the Shares.

-2-



--------------------------------------------------------------------------------



 



          3. Time of Exercise of Options.
               (a) Subject to Paragraph 3(b), the Option may be exercised on or
after the third anniversary of the Date of Grant, and shall remain exercisable
until the Expiration Date, when the right to exercise shall terminate
absolutely. Notwithstanding the foregoing, no Shares subject to the Option shall
first become exercisable following the Optionee’s termination of employment.
               (b) Notwithstanding Paragraph 3(a), the Option shall become fully
exercisable upon the earliest of (i) the occurrence of a Change of Control,
(ii) the death of the Optionee or (iii) the Disability of the Optionee. In
addition, notwithstanding anything to the contrary set forth in the Plan, upon
or in anticipation of any Change in Control, the Committee may, in its sole and
absolute discretion and without the need for the consent of the Optionee, take
one or more of the following actions contingent upon the occurrence of that
Change in Control: (i) cause the Option to become fully vested and immediately
exercisable for a reasonable period in advance of the Change in Control and, to
the extent not exercised prior to that Change in Control, cancel the Option upon
closing of the Change in Control; (ii) cancel the Option, in whole or in part,
in exchange for a substitute option in a manner consistent with the requirements
of Treas. Reg. §1.424-1(a) or any successor rule or regulation (notwithstanding
the fact that the original Option was not intended to satisfy the requirements
for treatment as an Incentive Stock Option); or (iii) cancel the Option, in
whole or in part, in exchange for cash and/or other substitute consideration
with a value equal to (A) the number of Shares subject to the Option, multiplied
by (B) the difference, if any, between the Fair Market Value per Share on the
date of the Change in Control and the Option Price; provided, that if the Fair
Market Value per Share on the date of the Change in Control does not exceed the
Option Price of the Option, the Committee may cancel the Option without any
payment of consideration therefor. In the discretion of the Committee, any cash
or substitute consideration payable upon cancellation of the Option may be
subjected to earn-out, escrow, holdback or similar arrangements, to the extent
such arrangements are applicable to any consideration paid to shareholders in
connection with the Change in Control.
          4. Payment for Shares. Full payment for Shares purchased upon the
exercise of an Option may be made in cash. In addition, this Option may be
exercised through means of a “net settlement,” whereby the Option Price will be
satisfied by cancellation of the Company’s obligation to issue a number of
Common Shares otherwise issuable upon such exercise, which number of Common
Shares will be equal to: (A) the total Option Price payable to acquire the
number of Shares as to which the Option is then being exercised divided by
(B) the then current Fair Market Value per Common Share. The number of Shares
actually issuable upon such exercise will then be equal to the difference
between the number of Shares as to which the Option is then being exercised and
the number of Shares described in the preceding sentence. Without limiting the
foregoing, payment for Shares purchased upon the exercise of an Option may, at
the election of the Optionee and as the Committee may, in its discretion,
approve, by surrendering Common Shares with an aggregate Fair Market Value equal
to the aggregate Option Price.

-3-



--------------------------------------------------------------------------------



 



          5. Manner of Exercise. The Option shall be exercised by giving written
notice of exercise to:
Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: General Counsel
All notices under this agreement shall be deemed to have been given when
hand-delivered, telecopied or transmitted electronically and shall be
irrevocable once given.
          6. Nontransferability of Option. The Option may not be transferred or
assigned by the Optionee otherwise than by will or by the laws of descent and
distribution, and all Options shall be exercisable, during the Optionee’s
lifetime, only by the Optionee, or, in the event of his Disability, by his
personal representative; and any attempt at assignment or transfer contrary to
the provisions of the Plan or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect. Any exercise
of the Option by a person other than the Optionee shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.
          7. Securities Laws. The Committee may from time to time impose any
conditions on the exercise of the Option as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, or of the Securities Exchange Act of 1934, as amended, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission. If
the listing, registration or qualification of Shares issuable on the exercise of
the Option upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Shares, the Company
shall not be obligated to issue or deliver the certificates (if any)
representing the Shares otherwise issuable on the exercise of the Option unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained. If registration is considered unnecessary by the
Company or its counsel, the Company may cause a legend to be placed on such
Shares calling attention to the fact that they have been acquired for investment
and have not been registered.
          8. Issuance of Certificate at Closing; Payment of Cash. Subject to the
provisions of this Paragraph 8, the Closing Date shall occur as promptly as is
feasible after the exercise of the Option. Subject to the provisions of
Paragraphs 7 and 9 hereof, a certificate for the Shares issuable on the exercise
of the Option shall be delivered to the Optionee or to his personal
representative, heir or legatee at the Closing, provided that no certificates
for Shares will be delivered to the Optionee or to his personal representative,
heir or legatee unless the Option Price has been paid in full and provided
further that the Company may elect to provide for the issuance and delivery of
the Shares via book entry or in uncertificated form.
          9. Rights Prior to Exercise. The Optionee shall not have any right as
a shareholder with respect to any Shares subject to his Options until the Option
shall have been exercised in accordance with the terms of the Plan and this
Award and the Optionee shall have

-4-



--------------------------------------------------------------------------------



 



paid the full purchase price for the number of Shares in respect of which the
Option was exercised, provided that in the event that the Optionee’s employment
with the Company is terminated for Cause, upon a determination by the Committee,
the Optionee shall automatically forfeit all Shares otherwise subject to
delivery upon exercise of an Option but for which the Company has not yet
delivered the Share certificates or issued the Shares via book entry or in
uncertificated form, upon refund by the Company of the Option Price.
          10. Status of Option; Interpretation. The Option is intended to
qualify as an incentive stock option within the meaning of section 422 of the
Code. The interpretation and construction of any provision of this Option or the
Plan made by the Committee shall be final and conclusive and, insofar as
possible, shall be consistent with the intention expressed in this Paragraph 10.
          11. Option Not to Affect Employment. The Option granted hereunder
shall not confer upon the Optionee any right to continue in the employment of
the Company or any Subsidiary.
          12. Miscellaneous.
               (a) The address for the Optionee to which notice, demands and
other communications to be given or delivered under or by reason of the
provisions hereof shall be the address contained in the Company’s personnel
records.
               (b) This Award and all questions relating to its validity,
interpretation, performance, and enforcement shall be governed by and construed
in accordance with the laws of the State of Maryland.
          13. Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer Shares in connection with the exercise of the Option, the
Company shall have the right to (a) require the Optionee to remit to the Company
an amount in cash or Common Shares (valued at the then current Fair Market
Value) sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Shares or (b) take whatever action it deems necessary to
protect its interests with respect to tax liabilities.
          14. Notice of Sale. The Optionee agrees to promptly notify the Company
if the Optionee disposes of Shares acquired on the exercise of the Option on or
before the first anniversary of the date of exercise as of which the Optionee
acquired such Shares. For this purpose, a disposition includes a sale, exchange,
gift or other transfer of legal title to such Common Shares, other than (a) a
transfer following the Optionee’s death to an estate or a transfer by bequest or
inheritance, (b) a pledge or hypothecation or (c) a transfer of ownership into
ownership of the Optionee and another person jointly with right of survivorship.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has granted this Award on the day and
year first above written.

            BRANDYWINE REALTY TRUST
      BY:           TITLE:       

-6-



--------------------------------------------------------------------------------



 



Form for CEO/CFO
BRANDYWINE REALTY TRUST
INCENTIVE OPTION
          This is an Incentive Stock Option Award (the “Award”) from Brandywine
Realty Trust, a Maryland real estate investment trust (the “Company”), to
[Gerard H. Sweeney] [Howard M. Sipzner] (“Optionee”) and is dated April 1, 2009
(the “Date of Grant”). Terms used herein as defined terms and not defined herein
have the meanings assigned to them in the Brandywine Realty Trust Amended and
Restated 1997 Long-Term Incentive Plan, as amended from time to time (the
“Plan”).
          1. Definitions. As used herein:
               (a) “Board” means the Board of Trustees of the Company, as
constituted from time to time.
               (b) “Cause” means “Cause” as defined in the Employment Agreement.
               (c) “Change of Control” means a “Change of Control” as defined in
the Plan; provided that if the Change in Control arises from a transaction
described in clause (ii)(A) of the definition of “Change in Control” in the
Plan, then a Change of Control shall occur hereunder on the date of the closing
or effectiveness of such transaction.
               (d) “Closing” means the closing of the acquisition and sale of
the Shares as described in, and subject to the provisions of, Paragraph 8
hereof.
               (e) “Closing Date” means the date of the Closing.
               (f) “Code” means the Internal Revenue Code of 1986, as amended
from time to time, and any successor thereto.
               (g) “Common Share” means a common share of beneficial interest,
$.01 par value per share, of the Company.
               (h) “Committee” means the Committee appointed by the Board in
accordance with Section 2 of the Plan, if one is appointed and in existence at
the time of reference. If no committee has been appointed pursuant to Section 2,
or if such a committee is not in existence at the time of reference, “Committee”
means the Board.
               (i) “Date of Exercise” means the date on which the notice
required by Paragraph 5 hereof is given.
               (j) “Date of Grant” has the meaning shown above.
               (k) “Disability” means “Disability” as defined in the Plan.

 



--------------------------------------------------------------------------------



 



               (l) “Employment Agreement” means the Amended and Restated
Employment Agreement between Grantee and the Company, dated as of
                    , as amended from time to time, or any subsequent employment
agreement between Grantee and the Company as in effect at the time of
determination.
               (m) “Expiration Date” means the earliest of the following:

  (i)   If the Optionee terminates employment with the Company for any reason
other than death, Disability or for Cause, 5:00 p.m. on the date 90 days
following such termination of employment;     (ii)   If the Optionee terminates
employment with the Company because of death or Disability, 5:00 p.m. on the
first anniversary of the date the Optionee terminates employment because of
death or Disability;     (iii)   If the Optionee terminates employment with the
Company for Cause, 5:00 p.m. on the date of such termination of employment;    
(iv)   The close of business on the date of a Change of Control;     (v)   5:00
p.m. on the day before the tenth anniversary of the Date of Grant.

               (n) “Fair Market Value” means the Fair Market Value of a Share,
as determined pursuant to the Plan.
               (o) “Option” means the option to purchase Shares hereby granted.
               (p) “Option Price” means $2.91 per Share. In the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the Option Price shall be equitably and proportionally adjusted. The Option
Price shall also be subject to adjustment pursuant to Section 3(c) of the Plan
if, as and to the extent determined by the Committee in its sole discretion.
               (q) “Resignation for Good Reason” means [“Resignation for Good
Reason”] [resignation for Good Reason] as defined in the Employment Agreement.
               (r) “Shares” means the                      Common Shares which
are the subject of the Option hereby granted. In the event of any
recapitalization, Share distribution or dividend, Share split or combination,
the number of Shares that remain subject to the Option shall be equitably and
proportionally adjusted. The number of Shares that remain subject to the Option
shall also be subject to adjustment pursuant to Section 3(c) of the Plan.
               (s) “Subsidiary” means, with respect to the Company, a subsidiary
company, whether now or hereafter existing, as defined in section 424(f) of the
Code.

-2-



--------------------------------------------------------------------------------



 



          2. Grant of Option. Subject to the terms and conditions set forth
herein and in the Plan, the Company hereby grants to the Optionee the Option to
purchase any or all of the Shares.
          3. Time of Exercise of Options.
               (a) Subject to Paragraph 3(b), the Option may be exercised after
such time or times as set forth below, and shall remain exercisable until the
Expiration Date, when the right to exercise shall terminate absolutely. No
Shares subject to the Option shall first become exercisable following the
Optionee’s termination of employment.
               (b) Notwithstanding Paragraph 3(a), the Option shall become fully
exercisable upon the earliest of (i) the occurrence of a Change of Control,
(ii) the death of the Optionee, (iii) the Disability of the Optionee or
(iv) termination of the Optionee’s employment with the Company without Cause or
resignation of the Optionee employment with the Company that is a [Resignation
for Good Reason] [resignation for Good Reason]. In addition, notwithstanding
anything to the contrary set forth in the Plan, upon or in anticipation of any
Change in Control, the Committee may, in its sole and absolute discretion and
without the need for the consent of the Optionee, take one or more of the
following actions contingent upon the occurrence of that Change in Control:
(i) cause the Option to become fully vested and immediately exercisable for a
reasonable period in advance of the Change in Control and, to the extent not
exercised prior to that Change in Control, cancel the Option upon closing of the
Change in Control; (ii) cancel the Option, in whole or in part, in exchange for
a substitute option in a manner consistent with the requirements of Treas. Reg.
§1.424-1(a) or any successor rule or regulation (notwithstanding the fact that
the original Option was not intended to satisfy the requirements for treatment
as an Incentive Stock Option); or (iii) cancel the Option, in whole or in part,
in exchange for cash and/or other substitute consideration with a value equal to
(A) the number of Shares subject to the Option, multiplied by (B) the
difference, if any, between the Fair Market Value per Share on the date of the
Change in Control and the Option Price; provided, that if the Fair Market Value
per Share on the date of the Change in Control does not exceed the Option Price
of the Option, the Committee may cancel the Option without any payment of
consideration therefor. In the discretion of the Committee, any cash or
substitute consideration payable upon cancellation of the Option may be
subjected to earn-out, escrow, holdback or similar arrangements, to the extent
such arrangements are applicable to any consideration paid to shareholders in
connection with the Change in Control.
          4. Payment for Shares. Full payment for Shares purchased upon the
exercise of an Option may be made in cash. In addition, this Option may be
exercised through means of a “net settlement,” whereby the Option Price will be
satisfied by cancellation of the Company’s obligation to issue a number of
Common Shares otherwise issuable upon such exercise, which number of Common
Shares will be equal to: (A) the total Option Price payable to acquire the
number of Shares as to which the Option is then being exercised divided by
(B) the then current Fair Market Value per Common Share. The number of Shares
actually issuable upon such exercise will then be equal to the difference
between the number of Shares as to which the Option is then being exercised and
the number of Shares described in the preceding sentence. Without limiting the
foregoing, payment for Shares purchased upon the exercise of an Option may, at
the election of the Optionee and as the Committee may, in its discretion,
approve, by

-3-



--------------------------------------------------------------------------------



 



surrendering Common Shares with an aggregate Fair Market Value equal to the
aggregate Option Price.
          5. Manner of Exercise. The Option shall be exercised by giving written
notice of exercise to:
Brandywine Realty Trust
555 East Lancaster Avenue
Suite 100
Radnor, PA 19087
Attention: General Counsel
All notices under this agreement shall be deemed to have been given when
hand-delivered, telecopied or transmitted electronically and shall be
irrevocable once given.
          6. Nontransferability of Option. The Option may not be transferred or
assigned by the Optionee otherwise than by will or by the laws of descent and
distribution, and all Options shall be exercisable, during the Optionee’s
lifetime, only by the Optionee, or, in the event of his Disability, by his
personal representative; and any attempt at assignment or transfer contrary to
the provisions of the Plan or the levy of any execution, attachment or similar
process upon the Option shall be null and void and without effect. Any exercise
of the Option by a person other than the Optionee shall be accompanied by
appropriate proofs of the right of such person to exercise the Option.
          7. Securities Laws. The Committee may from time to time impose any
conditions on the exercise of the Option as it deems necessary or appropriate to
comply with the then-existing requirements of the Securities Act of 1933, as
amended, or of the Securities Exchange Act of 1934, as amended, including
Rule 16b-3 (or any similar rule) of the Securities and Exchange Commission. If
the listing, registration or qualification of Shares issuable on the exercise of
the Option upon any securities exchange or under any federal or state law, or
the consent or approval of any governmental regulatory body is necessary as a
condition of or in connection with the purchase of such Shares, the Company
shall not be obligated to issue or deliver the certificates (if any)
representing the Shares otherwise issuable on the exercise of the Option unless
and until such listing, registration, qualification, consent or approval shall
have been effected or obtained. If registration is considered unnecessary by the
Company or its counsel, the Company may cause a legend to be placed on such
Shares calling attention to the fact that they have been acquired for investment
and have not been registered.
          8. Issuance of Certificate at Closing; Payment of Cash. Subject to the
provisions of this Paragraph 8, the Closing Date shall occur as promptly as is
feasible after the exercise of the Option. Subject to the provisions of
Paragraphs 7 and 9 hereof, a certificate for the Shares issuable on the exercise
of the Option shall be delivered to the Optionee or to his personal
representative, heir or legatee at the Closing, provided that no certificates
for Shares will be delivered to the Optionee or to his personal representative,
heir or legatee unless the Option Price has been paid in full and provided
further that the Company may elect to provide for the issuance and delivery of
the Shares via book entry or in uncertificated form.

-4-



--------------------------------------------------------------------------------



 



          9. Rights Prior to Exercise. The Optionee shall not have any right as
a shareholder with respect to any Shares subject to his Options until the Option
shall have been exercised in accordance with the terms of the Plan and this
Award and the Optionee shall have paid the full purchase price for the number of
Shares in respect of which the Option was exercised, provided that in the event
that the Optionee’s employment with the Company is terminated for Cause, upon a
determination by the Committee, the Optionee shall automatically forfeit all
Shares otherwise subject to delivery upon exercise of an Option but for which
the Company has not yet delivered the Share certificates or issued the Shares
via book entry or in uncertificated form, upon refund by the Company of the
Option Price.
          10. Status of Option; Interpretation. The Option is intended to
qualify as an incentive stock option within the meaning of section 422 of the
Code. The interpretation and construction of any provision of this Option or the
Plan made by the Committee shall be final and conclusive and, insofar as
possible, shall be consistent with the intention expressed in this Paragraph 10.
          11. Option Not to Affect Employment. The Option granted hereunder
shall not confer upon the Optionee any right to continue in the employment of
the Company or any Subsidiary.
          12. Miscellaneous.
               (a) The address for the Optionee to which notice, demands and
other communications to be given or delivered under or by reason of the
provisions hereof shall be the address contained in the Company’s personnel
records.
               (b) This Award and all questions relating to its validity,
interpretation, performance, and enforcement shall be governed by and construed
in accordance with the laws of the State of Maryland.
          13. Withholding of Taxes. Whenever the Company proposes or is required
to deliver or transfer Shares in connection with the exercise of the Option, the
Company shall have the right to (a) require the Optionee to remit to the Company
an amount in cash or Common Shares (valued at the then current Fair Market
Value) sufficient to satisfy any federal, state and/or local withholding tax
requirements prior to the delivery or transfer of any certificate or
certificates for such Shares or (b) take whatever action it deems necessary to
protect its interests with respect to tax liabilities.
          14. Notice of Sale. The Optionee agrees to promptly notify the Company
if the Optionee disposes of Shares acquired on the exercise of the Option on or
before the first anniversary of the date of exercise as of which the Optionee
acquired such Shares. For this purpose, a disposition includes a sale, exchange,
gift or other transfer of legal title to such Common Shares, other than (a) a
transfer following the Optionee’s death to an estate or a transfer by bequest or
inheritance, (b) a pledge or hypothecation or (c) a transfer of ownership into
ownership of the Optionee and another person jointly with right of survivorship.

-5-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Company has granted this Award on the day and
year first above written.

            BRANDYWINE REALTY TRUST
      BY:           TITLE:       

-6-